Case: 18-60650     Document: 00515941376         Page: 1     Date Filed: 07/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 16, 2021
                                  No. 18-60650
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Colin Nawiini,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A079 011 038


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Colin Nawiini petitions for review of an August 16, 2018, Board of
   Immigration Appeals (BIA) decision denying his motion to reopen. He has
   also filed a supplemental petition for review of a November 19, 2019, BIA
   decision denying his subsequent motion to reconsider and reopen. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60650      Document: 00515941376          Page: 2   Date Filed: 07/16/2021




                                    No. 18-60650


   supplemental petition for review is granted in part, and the case is remanded
   to the BIA for consideration under Niz-Chavez v. Garland, 141 S. Ct. 1474
   (2021).
          In this case, the BIA relied on Matter of Mendoza-Hernandez and
   Capula-Cortes, 27 I&N Dec. 520, 535 (BIA 2019)), for the proposition that
   service of a notice of hearing containing the date and time of an alien’s
   hearing cures a notice to appear (NTA) that lacks the date and time and
   triggers the 8 U.S.C. § 1229b(d)(1)(A) stop-time rule. On April 29, 2021, the
   Supreme Court released its opinion in Niz-Chavez v. Garland, 141 S. Ct. 1474
   (2021). In Niz-Chavez, the Supreme Court held that a NTA sufficient to
   trigger the stop-time rule must be a “single document containing all the
   information an individual needs to know about his removal hearing”
   specified in 8 U.S.C. § 1229(a)(1). 141 S. Ct. at 1478. Thus, under Niz-
   Chavez, a NTA sufficient to trigger the stop-time rule must be a single
   document containing “the nature of the proceedings against the alien, the
   legal authority for those proceedings, the fact that the alien may be
   represented by counsel, the time and place at which the proceedings will be
   held, and the consequences of failing to appear.” Id. at 1479 (emphasis
   added); see also § 1229(a)(1).
          Under Niz-Chavez, Nawiini’s NTA did not contain the information
   required to trigger the stop-time rule. 141 S. Ct. at 1479. Thus, the
   supplemental petition for review is granted as to the stop-time issue, and this
   matter is remanded to the BIA for consideration under Niz-Chavez. In all
   other respects, the petition for review and the supplemental petition for
   review are denied.
          The supplemental petition for review is GRANTED IN PART.
   This matter is hereby REMANDED to the BIA. As to all remaining claims,




                                         2
Case: 18-60650    Document: 00515941376          Page: 3   Date Filed: 07/16/2021




                                  No. 18-60650


   we have reviewed the decisions of the BIA and the record, and the petition
   for review and the supplemental petition for review are DENIED.




                                       3